

115 HR 4988 IH: Conservation Assistance Loan Act of 2018
U.S. House of Representatives
2018-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 4988IN THE HOUSE OF REPRESENTATIVESFebruary 8, 2018Mrs. Bustos (for herself and Mr. Bost) introduced the following bill; which was referred to the Committee on AgricultureA BILLTo establish nonrecourse conservation assistance loans for loan commodities produced on certain
			 farms, and for other purposes.
	
 1.Short titleThis Act may be cited as the Conservation Assistance Loan Act of 2018. 2.Availability of nonrecourse conservation assistance loans for loan commodities (a)Nonrecourse loans available (1)In generalFor each of the 2018 through 2022 crops of each loan commodity, the Secretary shall make available to qualified producers on a farm nonrecourse conservation assistance loans for loan commodities produced on the farm.
 (2)Qualified producerIn this section, the term qualified producer means a producer eligible for a nonrecourse marketing loan under section 1201 of the Agricultural Act of 2014 (7 U.S.C. 9031) that agrees to not apply for such loan for each of the 2018 through 2022 crops described in paragraph (1).
 (b) Eligible productionThe producers on a farm shall be eligible for a conservation assistance loan under subsection (a) for any quantity of a loan commodity produced on the farm.
			(c)Loan rates for nonrecourse conservation assistance loans
 (1)In generalSubject to paragraph (2), for purposes of each of the 2018 through 2022 crop years, the loan rate for a conservation assistance loan under this section for a loan commodity shall be—
 (A)for beginning farmers and ranchers (as determined by the Secretary), 75 percent of the national average price received by producers during the 12-month marketing year for the loan commodity for the most recent 5 crop years, excluding—
 (i)the crop year with the highest price; and (ii)the crop year with the lowest price; and
 (B)for producers not described in paragraph (1), 60 percent of the national average price received by producers during the 12-month marketing year for the loan commodity for the most recent 5 crop years, excluding—
 (i)the crop year with the highest price; and (ii)the crop year with the lowest price.
 (2)Special rule for cover cropsIn the case of a producer who agrees to plant a cover crop on acres associated with the loan commodity, the applicable loan rate under paragraph (1) shall be increased by an amount equal to $0.20 per bushel.
				(d)Terms of loans
 (1)In generalIn the case of each loan commodity, a conservation loan under this section shall have a term of 9 months beginning on the first day of the first month after the month in which the loan is made.
 (2)Extensions prohibitedThe Secretary may not extend the term of a conservation assistance loan for any loan commodity. (e)Repayment of loans (1)In generalThe Secretary shall permit the producers on a farm to repay a conservation assistance loan under this section for a loan commodity at a rate that is the lesser of the following:
 (A)The loan rate established under subsection (c). (B)A rate that is equal to the expected market price for the loan commodity as calculated for crop insurance, as determined by the Secretary.
 (C)Such other rate the Secretary determines will avoid or minimize potential loan forfeitures. (2)AdjustmentsThe Secretary shall make all adjustments that the Secretary determines necessary to—
 (A)avoid forfeiture or the accumulation of stocks of the commodities placed under a loan under this section;
 (B)minimize the costs incurred by the Federal Government; (C)allow the commodity produced to be marketed freely and competitively, both domestically and internationally;
 (D)minimize discrepancies in conservation loan benefits across State boundaries and across country boundaries; and
 (E)in the case of a producer who is prevented from planting a commercial crop due to weather or other natural events that interfered with cover crop determined (as determined by the Secretary), the Secretary may forgive the portion of the loan calculated under subsection (c)(2).
 (f)Compliance requirementsAs a condition of the receipt of a conservation assistance loan under this section, the producer shall during the crop year of the loan—
 (1)comply with applicable conservation requirements under subtitle B of title XII of the Food Security Act of 1985 (16 U.S.C. 3811 et seq.) and applicable wetland protection requirements under subtitle C of title XII of that Act (16 U.S.C. 3821 et seq.);
 (2)agree to use a reduced tillage method and nutrient management practices (as determined by the Secretary to be appropriate for soil health management) for the acres associated with the commodity covered by the loan; and
 (3)in the case of a loan calculated under subsection (c)(2), agree to plant a cover crop on the acres associated with the loan commodity, as determined by the Secretary to be appropriate.
 (g)Farm Service Agency reportThe Administrator of the Farm Service Agency shall submit an annual report to the Secretary that includes the information with respect to the compliance requirements specified in paragraphs (1) and (2) of subsection (f) relating to each conservation assistance loan under this section that was fully repaid in the preceding fiscal year.
			